              1   BRIAN D. HENRI (State Bar No. 200205)          KEKER, VAN NEST & PETERS LLP
                  brianhenri@henrilg.com                         R. JAMES SLAUGHTER - # 192813
              2   HENRI LAW GROUP                                rslaughter@keker.com
                  640 W. California Ave, Suite 210               R. ADAM LAURIDSEN - # 243780
              3   Sunnyvale, California 94806                    alauridsen@keker.com
                  Telephone:    (650) 614-5807                   NICHOLAS D. MARAIS - # 277846
              4   Facsimile:    (650) 618-1937                   nmarais@keker.com
                                                                 CHESSIE THACHER - # 296767
              5   AUSTIN TIGHE (admitted pro hac vice)           cthacher@keker.com
                  austin@feazell-tighe.com                       633 Battery Street
              6   FEAZELL & TIGHE LLP                            San Francisco, CA 94111-1809
                  6618 Sitio Del Rio Boulevard                   Telephone:     415 391 5400
              7   Building C-101                                 Facsimile:     415 397 7188
                  Austin, Texas 78730
              8   Telephone:     512 372 8100                    Attorneys for Defendant
                  Facsimile:     512 372 8140                    ELECTRONIC ARTS INC.
              9
                  Attorneys for Plaintiffs
             10
                                                UNITED STATES DISTRICT COURT
             11
                                               NORTHERN DISTRICT OF CALIFORNIA
             12
                                                   SAN FRANCISCO DIVISION
             13
                  MICHAEL E. DAVIS, aka TONY DAVIS,                Case No. 3:10-cv-3328-RS (DMR)
             14   VINCE FERRAGAMO, and BILLY JOE
                  DUPREE, on behalf of themselves and all          JOINT STIPULATION OF
             15   others similarly situated,                       DISMISSAL; AND ORDER
             16                  Plaintiffs,                       Judge:      Hon. Donna M. Ryu
             17          v.                                        Date Filed: July 29, 2010
             18   ELECTRONIC ARTS INC.,                            Trial Date: September 30, 2019
             19                  Defendant.

             20

             21

             22

             23

             24

             25

             26

             27

             28


                                                  JOINT STIPULATION OF DISMISSAL
                                                    Case No. 3:10-cv-3328-RS (DMR)
1325507.v1
              1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Michael E. Davis

              2   (aka Tony Davis), Vince Ferragamo, and Billy Joe DuPree (collectively, the “Plaintiffs”), and

              3   Defendant Electronic Arts Inc. (“EA”) hereby stipulate as follows:

              4          1.      Plaintiffs and EA have entered into a confidential non-class settlement agreement.

              5          2.      Plaintiffs agree to voluntarily dismiss with prejudice all of the individual claims

              6   they brought in the operative Second Amended Complaint, Dkt. 231-1.

              7          3.      The parties agree to the voluntary dismissal without prejudice to all purported

              8   class claims against EA.

              9          4.      The dismissal is without an award of costs, expenses, and attorneys’ fees as to any

             10   party, and each party shall bear its own costs, expenses, and attorneys’ fees.

             11          5.      The Honorable Richard Seeborg shall retain jurisdiction to enforce the settlement
             12   agreement, if necessary.
             13

             14
                  Dated: May 2, 2019                                    HENRI LAW GROUP
             15

             16
                                                                 By:    /s/ Brian D. Henri
             17                                                         BRIAN D. HENRI

             18                                                         Attorneys for Plaintiffs

             19

             20

             21   Dated: May 2, 2019                                    KEKER, VAN NEST & PETERS LLP

             22
                                                                 By:    /s/ R. James Slaughter
             23                                                         R. JAMES SLAUGHTER
                                                                        R. ADAM LAURIDSEN
             24                                                         NICHOLAS D. MARAIS
                                                                        CHESSIE THACHER
             25
                                                                        Attorneys for Defendant
             26                                                         ELECTRONIC ARTS INC.
             27

             28

                                                                    1
                                                   JOINT STIPULATION OF DISMISSAL
                                                     Case No. 3:10-cv-3328-RS (DMR)
1325507.v1
              1                                         ORDER

              2          The parties have stipulated to dismiss the action as to the individual claims of plaintiffs

              3   Michel E. Davis, Vince Ferragamo, and Billy Joe DuPree with prejudice, and with each party

              4   bearing their own fees and costs. The stipulation of dismissal does not impact the rights of the

              5   class that may proceed in a different action.

              6          Federal Rules of Civil Procedure 41 permits plaintiffs to dismiss an action without a court

              7   order “by filing …a stipulation of dismissal signed by all parties who have appeared.” Fed. R.

              8   Civ. P. 41(a)(1)(A)(ii). Because all parties who have appeared in the action signed the

              9   stipulation, it automatically terminate[d] the action.” Wilson v. City of San Jose, 111 F. 3d 688,

             10   692 (9th Cir. 1997). Accordingly, the Court of Court is DIRECTED to close this action.

             11

             12   IT IS SO ORDERED.

             13
                         May 7, 2019
                  Dated ____________________                      _____________________________________
             14                                                   HON. RICHARD SEEBORG
             15                                                   UNITED STATES DISTRICT COURT JUDGE

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                    2
                                                   JOINT STIPULATION OF DISMISSAL
                                                     Case No. 3:10-cv-3328-RS (DMR)
1325507.v1
              1             CERTIFICATION OF CONCURRENCE FROM ALL SIGNATORIES
              2          I, Brian Henri, am the ECF user whose ID and password are being used to file this Joint

              3   Stipulation of Dismissal. In compliance with N.D. Cal. Civ. L.R. 5-1(i)(3), I hereby attest that I

              4   have obtained the concurrence of each signatory to this document.

              5
                                                                       /s/ Brian Henri
              6                                                        Brian Henri
              7

              8

              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                   3
                                                  JOINT STIPULATION OF DISMISSAL
                                                    Case No. 3:10-cv-3328-RS (DMR)
1325507.v1
